Citation Nr: 0607263	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-36 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disorder, 
including chronic obstructive pulmonary disease (COPD) and 
lung cancer, to include as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that, among other things, denied service 
connection for residuals of bronchiogenic carcinoma with COPD 
and history of thoracotomy.  The veteran filed a timely 
appeal of this determination to the Board.  

In May 2005, this matter was remand by the Board for further 
development and adjudication.  This having been completed, 
this issue is once again before the Board.


FINDINGS OF FACT

1.  The veteran worked as a machinist mate in the Navy, a 
position whose duties required him to work in the boiler room 
on board ship on a daily basis, and he was likely exposed to 
asbestos during his period of active duty.

2.  The preponderance of the evidence shows that the 
veteran's lung disorder is not related to service or to an 
incident of service origin, to include in-service exposure to 
asbestos.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in September 2002, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim of service connection, as well as the 
type of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence, including evidence 
that shows an injury or disease in service, a current 
disability, evidence of a relationship between the current 
disability and a disease or injury in service.  The veteran 
was also informed that this evidence could consist of medical 
records or medical opinions, as well as evidence from other 
sources.  And the veteran was also informed that he should 
send to VA evidence in his possession that pertains to the 
claim.

In addition, by way of a January 2003 rating decision, an 
October 2003 Statement of the Case, and April 2004 and 
December 2005 Supplemental Statements of the Case, the RO 
advised the veteran and his representative of the basic law 
and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the denial of the claim.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical treatment records, VA 
examinations , and statements submitted by the veteran and 
his representative in support of his claim.  In addition, the 
Board notes that this matter was previously remanded for 
additional development in connection with the claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.



II.  Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, where the Board is 
presented with conflicting medical evidence, it is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
this regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

In this case, the veteran has been diagnosed as having a lung 
disorder, to include COPD and residuals of lung cancer.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disability is related to a disease or injury in 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

In this case, the veteran asserts that service connection is 
warranted for a lung disability due to his in-service 
exposure to asbestos.  In this regard, the Board notes that 
the veteran worked as a machinist mate in the Navy, a 
position whose duties required him to work in the boiler room 
on board ship on a daily basis.  In addition, the veteran's 
service records show that the veteran had foreign and/or sea 
service of three years and nine months.  The Board further 
observes that the ships used by the Navy during the veteran's 
period of service generally contained asbestos and that VA 
has recognized that high exposure to asbestos and a high 
prevalence of disease have been found in insulation and 
shipyard workers.  

The record also shows that the veteran smoked cigarettes for 
many years during and after service.  In this regard, VA has 
recognized that the risk of developing lung cancer is 
increased in cigarette smokers who have had asbestos 
exposure.   See Veterans Benefits Administration Manual M21-
1, part VI, (Manual) paragraph 7.21(b)(2).  

The medical evidence in this case consist of the veteran's 
service medical records, post-service private and VA 
treatment records, and VA examinations in connection with the 
veteran's claim.  

The veteran's service medical records contain several notes 
indicating mild abnormalities on his x-rays.  In June 1964, 
the veteran was noted to have some tenting of the left lung 
field and a possibility of a Gohn complex.  In June 1965, 
chest x-rays were normal with a hiatal hernia.  In August 
1966, a chest x-ray showed a right apical density and a Gohn 
complex in his left lung. And in September 1967, mention was 
made of some hilar adenopathy and moderate fibrosis in the 
left lung field.  An x-ray taken in May 1968 was reported to 
be normal, and the veteran was indicated to have no 
respiratory symptoms when he left the service.

After service, the veteran is indicated to have worked near 
water lines and had some exposure to PVC.  In 1984, the 
veteran was found to have lung cancer and underwent a right 
thoracotomy.  The veteran also underwent a left pneumothorax 
in 199 as a complication of adenosine sestamibi treadmill.  
The veteran also has a history of smoking in service and for 
several years thereafter.  Currently, the veteran suffers 
from shortness of breath with exertion and requires the use 
of oxygen. 

The veteran has been afforded two VA examinations in 
connection with his claim.  In the first examination, dated 
in November 2002, the veteran's service and medical histories 
were reviewed.  The veteran was examined and diagnosed with 
chronic COPD with severe compromise, currently on 100% home 
oxygen therapy, with adenocarcinoma of the right lung 1984, 
surgically removed without recurrence.  Regarding nexus to 
service, the examiner noted some abnormalities in his chest 
x-rays, but also noted varying and somewhat conflicting 
results throughout his active duty period. No further opinion 
was offered.  

In June 2005, the veteran was again examined in connection 
with his claim.  The examiner indicated that the veteran's 
entire claims file was reviewed in connection with the 
examination.  The veteran's medical and work history was 
reviewed and the examiner indicated that the veteran was 
likely exposed to asbestos during his time in the service.  
After examination, the veteran was noted to have a history of 
smoking from age 15 to approximately age 27 or 28, a history 
of asbestos exposure while in the service and in the ship 
yards, lung cancer, adenocarcinoma, status post right 
pneumonectomy, and COPD with a severe obstructive defect and 
a severe defusion defect.  With respect to the question of 
nexus to service, the examiner stated that "I have reviewed 
all of [the veteran's] records and done a physical exam and 
reviewed [the veteran's] history personally.  [The veteran] 
has had a significant tobacco exposure and smoking.  He has 
been exposed to asbestos in service, both in the boiler room 
and probably in the ship yard, however, I am unable to 
quantitate this exposure.  Further, when he had his 
pneumonectomy, there is no evidence of asbestosis on the 
surgical specimen and no ferruginous bodies.  In regard to ... 
the veteran's COPD, the cigarette smoking history is the most 
prominent and most likely  etiology for that disorder.  
Significant asbestos exposure has been reported in the past 
to cause some small airways disease, but not significant 
severe obstructive lung disease."  With respect to the 
veteran's lung cancer, the examiner indicated that etiology 
is more difficult to ascertain.  After an extensive analysis, 
however, the examiner indicated that the most likely reason 
for the veteran's lung cancer was his smoking.  In this 
regard, the examiner indicated that he would have to 
speculate what percentage the asbestos exposure contributed 
to the veteran's lung cancer risks.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, the appeal must be denied.  In this regard, 
the Board notes that neither VA examiner found that the 
veteran's lung disability is related to his active duty 
service, to include asbestos exposure.  And while the Board 
notes that the June 2005 examiner indicated that asbestos may 
have contributed to the veteran's lung cancer risk, he also 
indicated that he would have to speculate what percentage the 
asbestos exposure contributed to such risk.  Here, the Board 
notes that entitlement to service connection may not be based 
on speculation or remote possibility.  An opinion noting that 
that the veteran's condition may be related to an accident in 
service, or that an incident in service may have increased 
the risk of developing a chronic disease, is insufficient to 
form a basis for a grant of service connection.  38 C.F.R. § 
3.102 (2003).  See, e.g., Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that they 
could have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 
1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim). 

In this case, the Board notes that it does not question the 
sincerity of the veteran's conviction that he has a lung 
disorder that is related to or had its onset during service, 
and particularly to his in-service asbestos exposure.  The 
Board points out however that, as a lay person, the veteran 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

ORDER

Service connection for a lung disorder, to include chronic 
obstructive pulmonary disease (COPD) and lung cancer, is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


